


Exhibit 10.2

December 31, 2001

Mr. Michael Sileck

Dear Mike,

        Andy McKelvey and Jim Treacy are very excited about you joining TMP
Worldwide Inc. ("TMPW") as Chief Financial Officer, reporting to Jim Treacy as
President of TMPW. The following confirms the details:

        1.    BASE SALARY. During your employment, you will be paid a base
salary of $500,000. Your base salary will be reviewed on an annual basis.

        2.    BONUS. During your employment, you will be entitled to participate
in the senior management bonus plan as it may be amended from time to time. For
calendar 2002 the bonus plan has a target maximum bonus of 100% of base salary,
subject to satisfaction of EPS and other targets; provided, however, that for
calendar 2002 you will receive a guaranteed bonus of $500,000 except that in the
event you terminate your employment with TMPW prior to December 31, 2002, such
bonus shall be pro rated for any period of less than the full ten months you are
anticipated to work for TMPW in 2002. This bonus is payable in February 2003.

        3.    SIGN ON BONUS. Within 30 days following the start of your
employment with us, you'll be paid a one-time signing bonus of $200,000. In the
event you terminate your employment with TMPW prior to the first anniversary of
your start date with us, you agree to promptly pay TMPW the amount determined by
multiplying $200,000 by a fraction, the numerator of which is the number of days
between the last day of your employment with TMPW and the first anniversary of
your start date and the denominator of which is 365.

        4.    START DATE. You agree that you will commence employment with TMPW
no later than March 1, 2002.

        5.    OPTIONS AND OTHER EQUITY. No later than the 30th day after your
commencement of employment with us, we will grant to you options (i) to purchase
TMPW Common Stock which at the date of grant have a Black Scholes value equal
the Black Scholes value of the unvested USA Networks, Inc. ("USAI") options that
will not vest as a result of your joining TMPW (as such value is determined by
BDO Seidman), provided that in no event shall the total number of shares of TMPW
Common Stock covered by the options being issued pursuant to this clause (i) be
less than 300,000, and (ii) to purchase an additional 100,000 shares of TMPW
Common Stock. The foregoing options will in all respects be subject to TMPW's
standard option agreement and have an exercise price equal to the closing price
on date of grant except that (i) the vesting dates of the "replacement options"
described in clause (i) of the preceding sentence shall track the vesting dates
under your sacrificed USAI options with a view toward providing vesting of an
equivalent Black Scholes value of TMPW options on such dates (such value being
determined as of the grant date of these options by TMPW) and the options
described in clause (ii) of the preceding sentence shall vest over 4 years in
equal annual installments, (ii) in the event of the termination of your
employment by TMPW for reasons other than Cause (as defined below) the options
described in clauses (i) and (ii) of the preceding sentence (as well as any
other options granted to you by TMPW from time to time) shall automatically and
immediately become fully vested and exercisable for the balance of the ten year
term provided by the applicable stock option agreement, and (iii) in the event
of any Change in Control (as defined in option agreements) the options described
in clauses (i) and (ii) of the preceding sentence (as well as any other options
that may be granted to you by TMPW from time to time) shall automatically and
immediately become fully vested and exercisable for the balance of the ten year
term provided by the applicable stock option agreement, subject, however, to
limitations dealing with "parachute payments" under 280G of the Internal Revenue
Code to be set forth in the option agreements. Within 30 days of your first day
of employment, you will also be granted restricted stock of TMPW which as of the
grant date has a

--------------------------------------------------------------------------------


value comparable to the value of the 15,000 restricted USAI shares that you were
to have forfeited by virtue of your joining TMPW prior to a recent change in the
terms thereof that removed the forfeiture provision.

        6.    BENEFITS. You will be eligible for medical, dental, disability,
401k, life insurance and other benefit plans as such plans are amended from time
to time on the same basis as other senior management. You will be entitled to 4
weeks vacation per year (prorated for periods of less than a year) and will be
eligible for first class airline travel.

        7.    SEVERANCE. If your employment with TMPW is terminated by TMPW for
any reason other than Cause, then subject to the terms hereof you shall be
entitled to (i) receive severance equal to one year's salary, payable in
semi-monthly installments over one year, and (ii) participation in TMPW's
medical and dental plans for three months after termination of employment. It is
understood that the foregoing obligation is expressly conditioned on your
signing, delivering and not exercising any right to revoke a separation
agreement and general release in TMPW's then standard format. "Cause" shall mean
the occurrence of any one or more of the following events: (i) your willful
failure or gross negligence in performance of your duties or compliance with the
reasonable directions of the President that remains unremedied for a period of
twenty (20) days after the President has given written notice specifying in
reasonable detail your failure to perform such duties or comply with such
directions; (ii) your failure to comply with a material employment policy of
TMPW that remains unremedied for a period of twenty (20) days after the
President has given written notice to you specifying in reasonable detail your
failure to comply; or (iii) your indictment for (a) a felony, (b) criminal
dishonesty or (c) fraud.

        8.    REPRESENTATION. You represent that you are free to enter into this
employment arrangement and that you are not bound by any restrictive covenants
or similar provisions restricting the performance of your duties hereunder.

        9.    GENERAL. This agreement (i) constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
previous arrangements or letters relating thereto (including but not limited to
the letters of December 18 and December 21, 2001), (ii) may be signed in
counterparts, (iii) shall be governed by the laws of the state of New York
(other than the conflicts of laws provisions thereof) and (iv) may not amended,
terminated or waived orally. Please understand that while it is our hope that
our relationship will be a long one, your employment will be on an "at will"
basis. Nothing in this letter should be construed as creating any other type of
employment relationship.

2

--------------------------------------------------------------------------------


        Please sign and return an enclosed copy of this letter to me. If you
have any questions, or if there is anything I have overlooked, please do not
hesitate to call me.

    With best regards,
 
 
Sincerely,
 
 
TMP Worldwide Inc.


 
 
By:
 
/s/  MYRON OLESNYCKYJ      

--------------------------------------------------------------------------------

Myron Olesnyckyj
Senior Vice President-General Counsel

Accepted and Agreed:        

/s/  MICHAEL SILECK      

--------------------------------------------------------------------------------

Michael Sileck


 

 

 

 

Dated: 12/31/01

3

--------------------------------------------------------------------------------

